 1                                                                         Honorable Benjamin Settle

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8   CYNTHIA ROE,                                        No. 3:18-cv-06036

 9                           Plaintiff,                  ORDER OF DISMISSAL WITH
                                                         PREJUDICE
10            vs.

11   LIBERTY MUTUAL INSURANCE
     COMPANY, a corporation,
12
                             Defendant.
13

14

15             THIS MATTER having come on before the above-entitled court by stipulation of the

16   parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

17   herein be dismissed with prejudice and without costs or attorney’s fees to any party.

18             Done this 19th day of March, 2019.

19

20

21

22
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
23

24
      ORDER OF DISMISSAL WITH PREJUDICE – PAGE 1
                                                                         FORSBERG & UMLAUF, P.S.
                                                                                ATTORNEYS AT LAW
25    CAUSE NO. 3:18-CV-06036
                                                                           901 FIFTH AVENUE  SUITE 1400
                                                                         SEATTLE, WASHINGTON 98164-1039
                                                                          (206) 689-8500  (206) 689-8501 FAX
26   2312921 / 1377.0059
 1

 2   //

 3   //
     Presented By:
 4

 5   FORSBERG & UMLAUF, P.S.

 6
     By: s/ Matthew S. Adams
 7   Matthew S. Adams, WSBA No. 18820
     FORSBERG & UMLAUF, P.S.
 8   901 Fifth Avenue, Suite 1400
     Seattle, WA 98164-1039
 9   Telephone: (206) 689-8500
     Email: MAdams@FoUm.law
10   Attorneys for Defendant

11   By: s/ Andrew C. Lauersdorf
     Andrew C. Lauersdorf, WSBA No. 35418
12   MALONEY LAUERSDORF REINER PC
     1111 East Burnside Street, Suite 300
13   Portland, OR 97214
     Telephone: (503) 245-1531
14   Email: acl@mlrlegalteam.com
     Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24
      ORDER OF DISMISSAL WITH PREJUDICE – PAGE 2
                                                   FORSBERG & UMLAUF, P.S.
                                                          ATTORNEYS AT LAW
25    CAUSE NO. 3:18-CV-06036
                                                     901 FIFTH AVENUE  SUITE 1400
                                                   SEATTLE, WASHINGTON 98164-1039
                                                    (206) 689-8500  (206) 689-8501 FAX
26   2312921 / 1377.0059
